EXECUTION VERSION
Exhibit 10.5


June 3, 2016
Robert J. Coury
Chairman of the Board of Directors
Mylan N.V.
Building 4, Trident Place, Mosquito Way
Hatfield, Hertfordshire AL10 9UL
United Kingdom
Dear Robert:
Reference is made to the Third Amended and Restated Executive Employment
Agreement, effective as of January 1, 2014 (the “Employment Agreement”), between
Robert J. Coury (“Chairman”) and Mylan Inc. (“Mylan US”). Capitalized terms used
but not defined in this letter agreement shall have the meanings assigned to
them in the Employment Agreement.
This letter agreement shall be effective as of the date first written above (the
“Effective Date”) and shall terminate at the close of business on the fifth
anniversary of the Transition Date (“Initial Term”), unless earlier terminated
in accordance with the terms of this letter agreement or extended by mutual
agreement of Mylan NV and Chairman.
1.Transition to Non-Executive Chairman. Effective as of June 24, 2016 (the
“Transition Date”), Chairman shall transition (the “Transition”) from his
current role of Executive Chairman of the Board of Directors (the “Board”) of
Mylan N.V. (“Mylan NV” and, collectively with Mylan US and their respective
subsidiaries and affiliates, “Mylan”) and an executive and employee of Mylan US
to the role of chairman of the Board and a non-employee and non-executive
director, subject to Chairman’s re-election to the Board by the Annual General
Meeting. As of the Transition Date, Chairman shall cease to be an officer or
employee of Mylan and shall no longer actively participate in any employee
benefit plan or program sponsored or maintained solely for the benefit of
employees of Mylan, except to the extent of Chairman’s earned, accrued or vested
rights therein or as set forth herein or as otherwise determined by the Board.
Following the Transition Date, Chairman shall continue to have all of the
authority and duties held prior to the Transition Date in his capacity as
chairman of the Board and as set forth in the “Articles of Association of Mylan
N.V.” (the “Articles”) and “Rules for the Board of Directors of Mylan N.V.” (the
“Board Rules”) (including, but not limited to, leadership of the Board, direct
involvement on behalf of the Board in all material transactions involving Mylan,
providing guidance to the senior executive management team and other matters
considered significant by the Board from time to time) but shall cease to have
the authority or duties held prior to the Transition Date solely in his capacity
as an executive or employee of Mylan (including, but not limited to, the
authority to execute contracts on behalf of Mylan and any direct reporting
relationship with respect to any Mylan employees, in each case unless authorized
by the Board). Following the Transition Date, Chairman shall not provide any
services to Mylan other than in his capacity as chairman of the Board. Chairman
hereby acknowledges and agrees that the Transition shall not constitute “Good
Reason” (or any other similar term) for purposes of any compensation or benefit
plan, program or agreement sponsored




--------------------------------------------------------------------------------

2


or maintained by Mylan, including for purposes of the Employment Agreement, this
letter agreement and the Award Agreement attached hereto as Exhibit B.
2.    Compensation Payable as a Result of Cessation of Employment. Mylan and
Chairman acknowledge and agree that Chairman’s cessation of employment on the
Transition Date constitutes a “separation from service” under Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), with respect to such
employment (but not his service as a member of the Board) for all purposes of
the Employment Agreement and any other employee benefit plans or programs
sponsored or maintained by Mylan. For purposes of clarity, the payments and
benefits to which Chairman is entitled upon such cessation of employment,
Termination of Employment, Retirement or any similar term on the Transition Date
under the Employment Agreement, the Retirement Benefit Agreement between
Chairman and Mylan US, as amended to date (the “RBA”), the Amended and Restated
Mylan N.V. 2003 Long Term Incentive Plan, as amended (the “LTIP”) or other
employee benefit plans or programs sponsored or maintained by Mylan include, but
are not limited to, those set forth on Exhibit A. In addition, Chairman shall
receive the cash incentive award granted pursuant to Section 3(c) of the
Employment Agreement (the “Cash Performance Incentive Award”) on December 30,
2016, subject to Chairman’s continued service as chairman of the Board through
such date or as otherwise specified herein. Finally, no compensation earned
following the Transition Date will be in respect of services rendered by
Chairman prior to the Transition Date.
3.    Compensation for Service Following Transition Date. In order to retain
Chairman’s leadership following the Transition Date, in lieu of the future
compensation to which Chairman would otherwise have been entitled for future
services throughout the remaining term of the Employment Agreement and as
consideration for the reinforcement and extension of the duration of certain
restrictive covenants pursuant to Section 5 of this letter agreement, Chairman
shall be entitled to the compensation set forth below during the Initial Term:
(a)    Chairman Retainer. Chairman shall receive a cash retainer of $450,000 on
the first day of each fiscal quarter (or the first business day following such
date if such date is not a business day) (the “Chairman Retainer”).
(b)    Retention RSU Award. Effective upon the close of the Annual General
Meeting on June 24, 2016 and notwithstanding the results of such meeting,
Chairman shall be granted an award of 1,000,000 restricted stock units (the
“Chairman Retention RSUs”) under the LTIP. Except as set forth in Section 7
below, 75% of the Retention RSUs shall vest on the third anniversary of the
Transition Date and 25% of the Retention RSUs shall vest on the fifth
anniversary of the Transition Date, in each case subject to Chairman’s continued
service as chairman of the Board on such date, and shall be subject to the other
terms and conditions set forth in the Award Agreement attached hereto as Exhibit
B.
(c)    Certain Perquisites; Expense Reimbursement and Other Benefits. Chairman
shall continue to receive such perquisites as were provided to him immediately
prior to the Transition Date. Because of persistent and serious security
concerns, Chairman shall continue to be entitled to usage of Mylan’s aircraft
for Chairman and Chairman’s family for business and personal purposes (which
shall be in addition to the




--------------------------------------------------------------------------------

3


benefit described on Exhibit A) and personal security services. Mylan shall
reimburse Chairman for all ordinary and necessary business expenses in
accordance with established Mylan policy and procedures. In addition, during the
period Chairman remains chairman of the Board, Mylan shall provide Chairman with
office space and an executive assistant, and Chairman shall be entitled to
retain all electronic devices and computers he holds on the Transition Date, in
each case to assist Chairman in the performance of his duties hereunder.
4.    Confidentiality. Chairman recognizes and acknowledges that the business
interests of Mylan require a confidential relationship between Mylan and
Chairman and the fullest protection and confidential treatment of the financial
data, customer information, supplier information, market information, marketing
and/or promotional techniques and methods, pricing information, purchase
information, sales policies, employee lists, policy and procedure information,
records, advertising information, computer records, trade secrets, know-how,
plans and programs, sources of supply and other knowledge of the business of
Mylan (all of which are hereinafter jointly termed “Confidential Information”)
which have or may in whole or in part be conceived, learned or obtained by
Chairman in the course of Chairman’s employment with Mylan US prior to the
Transition Date and continued service as chairman of the Board following the
Transition Date. Accordingly, Chairman agrees to keep secret and treat as
confidential all Confidential Information whether or not copyrightable or
patentable, and agrees not to knowingly use or aid others in learning of or
using any Confidential Information except in the ordinary course of business and
in furtherance of Mylan’s interests. During the period Chairman remains a member
of the Board and at all times thereafter, except insofar as Chairman believes in
good faith that disclosure is consistent with Mylan’s business interests:
(a)    Chairman will not knowingly disclose any Confidential Information to
anyone outside Mylan;
(b)    Chairman will not make copies of or otherwise knowingly disclose the
contents of documents containing or constituting Confidential Information;
(c)    As to documents which are delivered to Chairman or which are made
available to him as a necessary part of the working relationships and duties of
Chairman within the business of Mylan, Chairman will treat such documents
confidentially and will treat such documents as proprietary and confidential,
not to be knowingly reproduced, disclosed or used without appropriate authority
of Mylan;
(d)    Chairman will not knowingly advise others that the information and/or
know-how included in Confidential Information is known to or used by Mylan; and
(e)    Chairman will not in any manner knowingly disclose or use Confidential
Information for Chairman’s own account and will not knowingly aid, assist or
abet others in the use of Confidential Information for their account or benefit,
or for the account or benefit of any person or entity other than Mylan.






--------------------------------------------------------------------------------

4


The obligations set forth in this paragraph are in addition to any other
agreements Chairman may have with Mylan and any and all rights Mylan may have
under state or federal statutes or common law. Anything herein to the contrary
notwithstanding, the provisions of this section shall not apply (i) when
disclosure is required by law or by any court, arbitrator, mediator or
administrative or legislative body (including any committee thereof) with actual
or apparent jurisdiction to order Chairman to disclose or make accessible any
information, (ii) with respect to any other litigation, arbitration or mediation
involving this Agreement or other agreement between Chairman and Mylan,
including, but not limited to, the enforcement of any such agreement, (iii) as
to information that becomes generally known to the public or within the relevant
trade or industry other than due to Chairman’s violation of this section or
(iv) as to information that is or becomes available to Chairman on a
non-confidential basis from a source which is entitled to disclose it to
Chairman.
5.    Non-Competition and Non-Solicitation.  During the period Chairman remains
chairman of the Board and for a period ending two (2) years after Chairman
ceases to serve in that role for any reason:
(a)    Chairman shall not whether for himself or for any other person, company,
corporation or other entity be or become associated in any way (including but
not limited to the associations set forth in (i)-(vii) of this subsection) with
any business or organization which is directly or indirectly engaged in the
research, development, manufacture, production, marketing, promotion or sale of
any product the same as or similar to those of Mylan, or which competes or has
announced an intention to compete in any line of business with Mylan.
Notwithstanding the foregoing, Chairman may during the period in which this
paragraph is in effect own stock or other interests in corporations or other
entities that engage in businesses the same or substantially similar to those
engaged in by Mylan, provided that Chairman does not, directly or indirectly
(including without limitation as the result of ownership or control of another
corporation or other entity), individually or as part of a group (as that term
is defined in Section 13(d) of the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder) (i) control or have the
ability to control the corporation or other entity, (ii) provide to the
corporation or entity, whether as an executive, consultant or otherwise, advice
or consultation, (iii) provide to the corporation or entity any confidential or
proprietary information regarding Mylan or its businesses or regarding the
conduct of businesses similar to those of Mylan, (iv) hold or have the right by
contract or arrangement or understanding with other parties to hold a position
on the board of directors or other governing body of the corporation or entity
or have the right by contract or arrangement or understanding with other parties
to elect one or more persons to any such position, (v) hold a position as an
officer of the corporation or entity, (vi) have the purpose to change or
influence the control of the corporation or entity (other than solely by the
voting of his shares or ownership interest) or (vii) have a business or other
relationship, by contract or otherwise, with the corporation or entity other
than as a passive investor in it; provided, however, that Chairman may vote his
shares or ownership interest in such manner as he chooses provided that such
action does not otherwise violate the prohibitions set forth in this sentence.




--------------------------------------------------------------------------------

5


(b)    Chairman will not either for himself or for any other person,
partnership, firm, company, corporation or other entity, contact, solicit,
divert or take away any of the customers or suppliers of Mylan.
(c)    Chairman will not solicit, entice or otherwise induce any employee of
Mylan to leave the employ of Mylan for any reason whatsoever; nor will Chairman
knowingly aid, assist or abet any other person or entity in soliciting or hiring
any employee of Mylan, nor will Chairman otherwise interfere with any
contractual or other business relationships between Mylan and its employees.
6.    Severability. Should a court of competent jurisdiction determine that any
section or sub-section of this letter agreement is unenforceable because one or
all of them are vague or overly broad, the parties agree that this letter
agreement may and shall be enforced to the maximum extent permitted by law. It
is the intent of the parties that each section and sub-section of this letter
agreement be a separate and distinct promise and that unenforceability of any
one subsection shall have no effect on the enforceability of another.
7.    Cessation of Chairman Services. Chairman shall continue as a member of the
Board, subject to his election to the Board by the Annual General Meeting
pursuant to the terms and procedures set forth in the Articles and other
organizational documents, and as chairman of the Board, subject to the Board’s
election of Chairman to serve in that role.
(a)    In the event Chairman ceases to serve in the role of chairman of the
Board during the Initial Term for any reason (including death or disability),
other than as the result of a voluntary resignation from such role without Good
Reason or involuntary removal from such role for Cause, Chairman shall receive
the payments and benefits set forth below.
(i)    Chairman Retainer. Within three (3) business days of such cessation,
Mylan NV shall pay Chairman a lump sum amount in cash equal to the Chairman
Retainer payments that Chairman would have received for each remaining fiscal
quarter through the end of the Initial Term.
(ii)    Chairman Retention RSUs. The Chairman Retention RSUs shall immediately
vest upon such cessation and shall be settled in Mylan NV ordinary shares within
three (3) business days of such cessation.
(iii)    One-Time Performance-Based Incentive Award. All unvested Early Exercise
Shares shall immediately vest upon such cessation and become freely
transferable.
(iv)    Cash Performance Incentive Award. Mylan US shall pay Chairman the full
amount of the unpaid Cash Performance Incentive Award within three (3) business
days of such cessation.
(b)    In the event Chairman ceases to serve in the role of chairman of the
Board during the Initial Term as a result of a voluntary resignation from such
role without Good Reason or removal from such role for Cause, Chairman shall not
receive




--------------------------------------------------------------------------------

6


the Chairman Retainer for any future fiscal quarters and shall forfeit any
unvested Retention RSUs, any unvested Early Exercise Shares and the unpaid Cash
Performance Incentive Award.
(c)    For purposes of this Section 7, the term “Good Reason” shall mean: (i)
any material diminution of Chairman’s duties or authority as chairman of the
Board (including as a result of any amendment to the Articles or the Board Rules
or as a result of Mylan NV ceasing to be a publicly-traded entity), excluding
for this purpose any isolated, insubstantial and inadvertent action not taken in
bad faith and that is remedied by the Board or Mylan after receipt of notice
from Chairman, (ii) failure to nominate Chairman as a member of the Board,
removal of Chairman from (or failure to elect Chairman) to the position of
chairman of the Board or the appointment of an individual other than Chairman to
serve as chairman of the Board, (iii) any reduction in Chairman’s compensation
after the Effective Date, excluding for this purpose any isolated, insubstantial
and inadvertent action not taken in bad faith and that is remedied by the Board
or Mylan after receipt of notice from Chairman, (iv) any obligation of Chairman
to relocate his principal place of service or travel more frequently in relation
to his principal place of employment or frequency of travel prior to the
Transition Date, excluding for this purpose any isolated, insubstantial and
inadvertent action not taken in bad faith and that is remedied by the Board or
Mylan after receipt of notice from Chairman, (v) any breach by Mylan of any
provision of this letter agreement or any other agreement to which Chairman is a
party (including the Employment Agreement), excluding for this purpose any
isolated, insubstantial and inadvertent action not taken in bad faith and that
is remedied by the Board or Mylan after receipt of notice from Chairman or (vi)
any failure of Mylan to comply with and satisfy Section 17 of this letter
agreement. Chairman’s continued service as chairman of the Board shall not
constitute consent to, or a waiver of rights with respect to, any act of failure
to act constituting Good Reason hereunder. In the event of a dispute concerning
the existence of “Good Reason,” any claim by Chairman that “Good Reason” exists
shall be presumed correct unless Mylan establishes by clear and convincing
evidence that Good Reason does not exist.
(d)    For purposes of this Section 7, the term “Cause” shall mean:
(i) Chairman’s willful and continued gross neglect of his duties (other than
resulting from incapacity due to physical or mental illness or following
Chairman’s delivery of a notice of resignation for Good Reason (as defined
herein)), (ii) the willful engaging by Chairman in illegal conduct that is
materially and demonstrably injurious to Mylan or (iii) the willful engaging by
Chairman in gross misconduct that is materially and demonstrably injurious to
Mylan which, in the case of clauses (i), (ii) and (iii), has not been cured
within 30 days after a written demand for substantial performance is delivered
to Chairman by the Board that specifically identifies the manner in which the
Board believes that Chairman has grossly neglected his duties or has engaged in
illegal conduct or gross misconduct. No act, or failure to act, on the part of
Chairman shall be considered “willful” unless it is done, or omitted to be done,
by Chairman in bad faith and without reasonable belief that Chairman’s action or
omission was in the best interests of Mylan. Any act, or failure to act, based
upon authority given pursuant to a resolution duly adopted by the Board or based
upon the advice of counsel for Mylan shall be conclusively presumed to be done,
or omitted to be done, by the Executive in good faith




--------------------------------------------------------------------------------

7


and in the best interests of Mylan. The cessation of service of Chairman shall
not be deemed to be for Cause unless and until there shall have been delivered
to Chairman a copy of a resolution duly adopted by the affirmative vote of not
less than three-quarters of the entire membership of the Board (excluding
Chairman) at a meeting of the Board called and held for such purpose (after
reasonable notice is provided to Chairman and Chairman is given an opportunity,
together with counsel for Chairman, to be heard before the Board), finding that,
in the good faith opinion of the Board, Cause exists and specifying the
particulars thereof in detail. In the event of a dispute concerning the
existence of “Cause,” any claim by Chairman that “Cause” does not exist shall be
presumed correct unless Mylan NV establishes by clear and convincing evidence
that Cause exists.
8.    Mutual Release of Claims. Chairman, on his own behalf and on behalf of his
heirs, family members, executors, agents, and assigns, hereby and forever
releases and discharges Mylan and its current and former officers, directors,
employees, agents, investors, attorneys, shareholders, administrators,
affiliates, direct and indirect parents and subsidiaries, benefit plans, plan
administrators, insurers, trustees, divisions, and subsidiaries, predecessor and
successor corporations and assigns, and all persons acting with or on behalf of
them (collectively, the “Mylan Released Parties”) from any and all claims,
complaints, charges, duties, obligations, demands, or causes of action relating
to any matters of any kind, whether presently known or unknown, suspected or
unsuspected, that Chairman may possess against any of the Mylan Released Parties
arising from any omissions, acts, failures to act, facts, or damages that have
occurred up until and including the date Chairman executes this letter
agreement, including, without limitation:
(a)    any and all claims relating to or arising from Chairman’s employment
relationship with Mylan and/or any of the Mylan Released Parties and the
cessation of that relationship;
(b)    any and all claims relating to, or arising from, Chairman’s right to
purchase, or actual purchase of shares of stock or ordinary shares of Mylan
and/or any of the Mylan Released Parties, including, without limitation, any
claims for fraud, misrepresentation, breach of fiduciary duty, breach of duty
under applicable state corporate law, and securities fraud under any state or
federal law;
(c)    any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;
(d)    any and all claims under any policy, agreement, understanding or promise,
written or oral, formal or informal, between any Mylan Released Parties and
Chairman existing






--------------------------------------------------------------------------------

8


as of the date hereof (whether arising before, on or after the date Chairman
executes this letter agreement);
(e)    any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Labor
Standards Act; the Fair Credit Reporting Act; the Age Discrimination in
Employment Act of 1967; the Older Workers Benefit Protection Act; the Employee
Retirement Income Security Act of 1974; the Worker Adjustment and Retraining
Notification Act; the Family and Medical Leave Act; the Sarbanes-Oxley Act of
2002; the laws and Constitution of the Commonwealth of Pennsylvania, each as
amended, or any other federal, state or local law, regulation ordinance or
common law;
(f)    any and all claims for violation of the federal or any state
constitution;
(g)    any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination;
(h)    any claim for any loss, cost, damage, or expense arising out of any
dispute over the non-withholding or other tax treatment of any of the proceeds
received by Chairman as a result of this letter agreement, except as specified
herein;
(i)    any and all claims for attorneys’ fees and costs; and
(j)    any other claims whatsoever.
Chairman agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This Release does not extend to any of Chairman’s rights under this
letter agreement, the RBA, the Indemnification Agreement between Chairman and
Mylan NV, dated as of February 27, 2015 (“Indemnification Agreement”),
resolutions of the Board, or surviving rights of Chairman under the Employment
Agreement (including Section 9 and any other indemnification rights thereof or
therein), any claims accruing after execution of this letter agreement, any
rights Chairman may have under any D&O insurance policy maintained by Mylan
and/or any of the Mylan Released Parties, any of Chairman’s rights contained in
any other agreements between Chairman and Mylan, or any of Chairman’s rights
under any plans and programs sponsored or maintained by Mylan, as determined in
accordance with any such plans and programs. This Release does not release
claims that cannot be released as a matter of law, including, but not limited
to, Chairman’s right to file a charge with or participate in a charge by the
Equal Employment Opportunity Commission, or any other local, state, or federal
administrative body or government agency that is authorized to enforce or
administer laws related to employment, against Mylan (with the understanding
that any such filing or participation does not give Chairman the right to
recover any monetary damages against Mylan and/or any of the Mylan Released
Parties; and Chairman’s release of claims herein bars Chairman from recovering
such monetary relief from Mylan and/or any of the Mylan Released Parties).
Chairman represents that he has made no assignment or transfer of any right,
claim, complaint, charge, duty, obligation, demand, cause of action, or other
matter waived or released by this section.




--------------------------------------------------------------------------------

9


Mylan NV and Mylan US, on their own behalf and on behalf of any of their
subsidiaries and affiliates hereby and forever release and discharge Chairman
from any and all claims, complaints, charges, duties, obligations, demands, or
causes of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, that Mylan may possess against Chairman
arising from any omissions, acts, failures to act, facts, or damages that have
occurred up until and including the date Mylan executes this letter agreement,
other than any claims arising from criminal conduct or claims that cannot be
released under applicable law or any rights Mylan may have to recover
compensation under Mylan’s “clawback” policy or similar provision of applicable
law.
9.    Return of Company Property. Upon Chairman’s cessation of service as a
member of the Board, Chairman shall promptly return to Mylan NV all records,
memoranda, files, notes, papers, correspondence, reports, documents, books,
diskettes, hard drives, electronic files, and all copies or abstracts thereof
that Chairman has concerning Mylan NV’s business. Chairman shall also promptly
return all keys, identification cards or badges and other Mylan NV property.
Anything to the contrary notwithstanding, nothing in this paragraph shall
prevent Chairman from retaining a home computer and security system, papers and
other materials of a personal nature, including personal diaries, calendars and
contact lists, information relating to Chairman’s compensation or relating to
reimbursement of expenses, information that Chairman reasonably believes may be
needed for tax purposes, and copies of plans, programs and agreements relating
to Chairman’s service.
10.    Indemnification. Mylan NV shall maintain D&O liability coverage pursuant
to which Chairman shall be a covered insured. Chairman shall receive
indemnification in accordance with the Articles in effect as of the date of this
letter agreement. Such indemnification shall be contractual in nature and shall
remain in effect notwithstanding any future change to the Articles.
To the extent not otherwise limited by the Articles in effect as of the date of
this letter agreement, in the event that Chairman is made a party or is
threatened to be made a party to or is involved in any action, suit or
proceeding, (including those brought by or in the right of Mylan) whether civil,
criminal, administrative or investigative (“proceeding”), by reason of the fact
that he is or was a director or officer of Mylan, or is or was serving at the
request of Mylan as a director, officer, employee or agent of another
corporation, or of a partnership, joint venture, trust or other enterprise,
including service with respect to employee benefit plans, whether the basis of
such proceeding is alleged action in an official capacity as a director,
officer, employee or agent or in any other capacity while serving as a director,
officer, employee or agent, Chairman shall be indemnified and held harmless by
Mylan NV to the fullest extent authorized by law, including, but not limited to
Dutch law, as may be amended from time to time (but, in the case of such
amendment, only to the extent that such amendment permits Mylan NV to provide
broader indemnification rights than such law permitted Mylan NV to provide prior
to such amendment), against all expense, liability and loss (including
attorneys’ fees, judgments, fines, excise taxes pursuant to the Employee
Retirement Income Security Act of 1974, as amended, or penalties and amounts
paid in settlement) reasonably incurred or suffered by Chairman in connection
therewith; provided, however, that Mylan NV shall indemnify Chairman in
connection with a proceeding (or part thereof) initiated by Chairman only if
such proceeding (or part thereof) was authorized by the Board. Such right shall
be a contract right and shall




--------------------------------------------------------------------------------

10


include the right to be paid by Mylan NV expenses incurred in defending any such
proceeding in advance of its final disposition; provided, however, that the
payment of such expenses incurred by Chairman in his capacity as a director or
officer (and not in any other capacity in which service was or is rendered by
Chairman while a director or officer, including, without limitation, service to
an employee benefit plan) in advance of the final disposition of such proceeding
will be made only upon delivery to Mylan NV of an undertaking, by or on behalf
of Chairman, to repay all amounts Mylan NV so advanced if it should be
determined ultimately that Chairman is not entitled to be indemnified under this
section or otherwise.
Promptly after receipt by Chairman of notice of the commencement of any action,
suit or proceeding for which Chairman may be entitled to be indemnified,
Chairman shall notify Mylan NV in writing of the commencement thereof (but the
failure to notify Mylan NV shall not relieve it from any liability which it may
have under this section unless and to the extent that it has been prejudiced in
a material respect by such failure or from the forfeiture of substantial rights
and defenses). If any such action, suit or proceeding is brought against
Chairman and he notifies Mylan NV of the commencement thereof, Mylan NV will be
entitled to participate therein, and, to the extent it may elect by written
notice delivered to Chairman promptly after receiving the aforesaid notice from
Chairman, to assume the defense thereof with counsel reasonably satisfactory to
Chairman, which may be the same counsel as counsel to Mylan NV. Notwithstanding
the foregoing, Chairman shall have the right to employ his own counsel in any
such case, but the fees and expenses of such counsel shall be at the expense of
Chairman unless (i) the employment of such counsel shall have been authorized in
writing by Mylan NV, (ii) Mylan NV shall not have employed counsel reasonably
satisfactory to Chairman to take charge of the defense of such action within a
reasonable time after notice of commencement of the action or (iii) Chairman
shall have reasonably concluded, after consultation with counsel to Chairman,
that a conflict of interest exists which makes representation by counsel chosen
by Mylan NV not advisable (in which case Mylan NV shall not have the right to
direct the defense of such action on behalf of Chairman), in any of which events
such fees and expenses of one additional counsel shall be borne by Mylan NV.
If a claim under this Section 10 is not paid in full by Mylan NV within sixty
days after a written claim has been received by Mylan NV, except in the case of
a claim for a payment of expenses, in which case the applicable period shall be
twenty days, Chairman may at any time thereafter bring suit against Mylan NV to
recover the unpaid amount of the claim. If successful in whole or in part in any
such suit, Chairman also shall be entitled to be paid the expense of prosecuting
or defending such suit, including attorney’s fees.
Anything in this section to the contrary notwithstanding, Mylan NV shall not be
liable for any settlement of any claim or action effected without its written
consent.
11.    Legal Fees.  Mylan shall reimburse Chairman for all costs (including but
not limited to reasonable legal fees and expenses) incurred by Chairman in
disputing in good faith any issue hereunder relating to the cessation of
Chairman’s service, in seeking in good faith to obtain or enforce any benefit or
right provided by this letter agreement or any agreement or arrangement
referenced herein or in connection with any tax audit or proceeding. Such
reimbursements shall be made promptly upon delivery of Chairman’s written
request for payment accompanied by appropriate evidence of the costs so
incurred.




--------------------------------------------------------------------------------

11


12.    Other Agreements. The rights and obligations contained in this letter
agreement are in addition to and not in place of any rights or obligations
contained in any other agreements between Chairman and Mylan (including the
Employment Agreement and Indemnification Agreement and including the provisions
of Section 3(b) of the Transition and Succession Agreement between Chairman and
Mylan US, which shall continue to apply and shall be deemed incorporated into
this letter agreement mutatis mutandi.)
13.    Notices. All notices hereunder to the parties hereto shall be in writing
sent by certified mail, return receipt requested, postage prepaid, and by fax
(receipt confirmed), addressed to the respective parties at the following
addresses:
MYLAN NV:
Mylan NV
Building 4, Trident Place, Mosquito Way
Hatfield, Hertfordshire AL10 9UL
United Kingdom
With a copy to:
Mylan Inc.
1000 Mylan Boulevard
Canonsburg, PA 15317
Attention: Senior Vice President and Global General Counsel
Fax: 724-514-1871
CHAIRMAN:
Chairman’s most recent home address or fax number on file with Mylan NV.
Either party may, by written notice complying with the requirements of this
section, specify another or different person or address for the purpose of
notification hereunder. All notices shall be deemed to have been given and
received on the day a fax is sent or, if mailed only, on the third business day
following such mailing.
14.    Withholding. All payments required to be made by Mylan hereunder to
Chairman or his dependents, beneficiaries, or estate will be subject to the
withholding of such amounts relating to tax and/or other payroll deductions, if
required by applicable law.
15.    Modification and Waiver. This letter agreement may not be changed or
terminated orally, nor shall any change, termination or attempted waiver of any
of the provisions contained in this letter agreement be binding unless in
writing and signed by the party against whom the same is sought to be enforced,
nor shall this section itself by waived verbally. This letter agreement may be
amended only by a written instrument duly executed by or on behalf of the
parties hereto.






--------------------------------------------------------------------------------

12


16.    Construction of Agreement. This letter agreement and all of its
provisions were subject to negotiation and shall not be construed more strictly
against one party than against another party regardless of which party drafted
any particular provision.
17.    Successors and Assigns. This letter and all of its provisions, rights and
obligations shall be binding upon and inure to the benefit of the parties hereto
and Mylan NV’s successors and assigns. This letter agreement may be assigned by
Mylan NV to any person, firm or corporation which shall become the owner of
substantially all of the assets of Mylan NV or which shall succeed to the
business of Mylan NV; provided, however, that in the event of any such
assignment Mylan NV shall obtain an instrument in writing from the assignee in
which such assignee assumes the obligations of Mylan NV hereunder and shall
deliver an executed copy thereof to Chairman. No right or interest to or in any
payments or benefits hereunder shall be assignable by Chairman; provided,
however, that this provision shall not preclude him from designating one or more
beneficiaries to receive any amount that may be payable after his death and
shall not preclude the legal representative of his estate from assigning any
right hereunder to the person or persons entitled thereto under his will or, in
the case of intestacy, to the person or persons entitled thereto under the laws
of intestacy applicable to his estate. The term “beneficiaries” as used in this
letter agreement shall mean a beneficiary or beneficiary or beneficiaries so
designated to receive any such amount, or if no beneficiary has been so
designated, the legal representative of Chairman’s estate. No right, benefit, or
interest hereunder, shall be subject to anticipation, alienation, sale,
assignment, encumbrance, charge, pledge, hypothecation, or set-off in respect of
any claim, debt, or obligation, or to execution, attachment, levy, or similar
process, or assignment by operation of law. Any attempt, voluntary or
involuntary, to effect any action specified in the immediately preceding
sentence shall, to the full extent permitted by law, be null, void, and of no
effect.
18.    Governing Law. This letter agreement shall be construed and enforced
according to, and the rights and obligations of the parties shall be governed in
all respects by, the laws of the State of New York. The parties irrevocably
submit to the exclusive jurisdiction of the state and federal courts located in
New York County, New York solely in respect of the interpretation and
enforcement of the provisions of this letter agreement and in respect of the
transactions contemplated by this letter agreement and hereby waive, and agree
not to assert, as a defense in any action, suit or proceeding for the
interpretation or enforcement of this letter agreement that such action, suit or
proceeding may not be brought or is not maintainable in said courts or that the
venue thereof may not be appropriate or may not be enforced in or by such
courts, and the parties hereto irrevocably agree that all claims with respect to
such action or proceeding shall be heard and determined in such a court. The
parties hereby consent to and grant any such court exclusive jurisdiction over
the person of such parties and over the subject matter of such dispute and agree
that mailing of process or other papers in connection with any such action or
proceeding in any manner as may be permitted by law, shall be valid and
sufficient service thereof. Chairman and Mylan NV (on its behalf and on behalf
of its affiliates) each hereby waives any right to a trial by jury with respect
to any dispute.
19.    Headings. The headings of the sections of this letter agreement have been
inserted for convenience of reference only and shall in no way affect the
interpretation of any of the terms or conditions of this letter agreement.




--------------------------------------------------------------------------------

13


20.    Execution in Counterparts. This letter agreement may be executed in one
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.
21.    Section 409A. The intent of the parties is that payments and benefits
under this letter agreement be exempt from or comply with Section 409A of the
Code, to the extent subject thereto, and, accordingly, to the maximum extent
permitted, this letter agreement shall be interpreted and administered to be in
compliance therewith and each of the parties shall report the payments and
benefits under this letter agreement as exempt from or compliant with Section
409A of the Code. For purposes of this letter agreement, each amount to be paid
or benefit to be provided shall be construed as a separate identified payment
for purposes of Section 409A of the Code, and any payments described in this
letter agreement that are due within the “short term deferral period” as defined
in Section 409A of the Code shall not be treated as deferred compensation unless
applicable law requires otherwise. In the event that any payments hereunder or
under any other employee benefit plans or programs sponsored or maintained by
Mylan or the terms or provisions thereof (the “Total Payments”) give rise to
penalty taxes and/or interest imposed under Section 409A of the Code or any
similar provision of applicable state law (a “Tax Penalty”), then Chairman shall
be entitled to receive an additional payment or payments in an amount such that
the net amount of such additional payment or payments received by Chairman,
after deduction of any federal, state, local and foreign income and employment
taxes and any additional penalty or excise taxes on such additional payment or
payments, shall be equal to such Tax Penalty. In the event of any audit or
proceeding with respect to application of Section 409A of the Code or any
similar provision of applicable state law to the Total Payments, Mylan shall be
entitled to, at its own expense, control such audit or proceeding and Chairman
shall cooperate with Mylan in connection with such audit or proceeding;
provided, however, that Mylan shall not be entitled to settle any such audit or
proceeding without the written consent of Chairman (which shall not be
unreasonably withheld, conditioned or delayed). To the extent required in order
to avoid any Tax Penalty, amounts that would otherwise be payable and benefits
that would otherwise be provided pursuant to this letter agreement during the
six-month period immediately following Chairman’s separation from service shall
instead be paid on the first business day after the date that is six months
following Chairman’s separation from service (or death, if earlier). To the
extent required to avoid any Tax Penalty, amounts reimbursable to Chairman under
this letter agreement shall be paid to Chairman on or before the last day of the
year following the year in which the expense was incurred and the amount of
expenses eligible for reimbursement (and in-kind benefits provided to Chairman)
during any one year may not effect amounts reimbursable or provided in any
subsequent year and such benefits may not be liquidated or exchanged for another
benefit; provided, however, that with respect to any reimbursements for any
taxes which Chairman would become entitled to under the terms of the letter
agreement, the payment of such reimbursements shall be made by Mylan NV no later
than the end of the calendar year following the calendar year in which Chairman
remits the related taxes.
[Signature Page Follows]




--------------------------------------------------------------------------------

14




IN WITNESS WHEREOF, the undersigned have executed this letter agreement on the
day and year first written above.


MYLAN N.V.,
by
 
/s/ Wendy Cameron                                               
 
Name: Wendy Cameron
 
Title: Chair of the Compensation Committee



MYLAN INC., solely for purposes of Sections 1, 2, 8, 11 and 13 through 20
by
 
/s/ Wendy Cameron
 
Name: Wendy Cameron
 
Title: Authorized Signatory





/s/ Robert J. Coury
Robert J. Coury







--------------------------------------------------------------------------------


EXHIBIT A




Payments and Benefits Upon Cessation of Employment
1.    Accrued Salary. Chairman shall be paid his base salary through the
Transition Date in accordance with Mylan’s customary payroll practices.
2.    Pro Rata Annual Bonus for 2016. Chairman shall be paid a pro rata annual
bonus for 2016, which shall be determined by reference to the bonus Chairman
would have earned based on actual performance for 2016 and pro rated to reflect
the number of days elapsed in the 2016 fiscal year through the Transition Date.
The pro rata bonus shall be paid as soon as practicable following the Board’s
certification of applicable performance metrics for 2016, but in no event later
than March 15, 2017.
3.    Severance Amount. Chairman shall be paid the previously earned and vested
Severance Amount on the date that is six (6) months following the Transition
Date.
4.    Retirement Benefit Agreement. Chairman shall be paid the accrued and
vested benefit under the RBA on the first business day that is six (6) months
following the Transition Date.
5.    401(k) Restoration Plan. Chairman shall be paid the accrued and vested
deferred amounts under the 401(k) Restoration Plan, as amended, pursuant to the
terms of such plan and Chairman’s deferral elections thereunder.
6.    Equity-Based Awards. Because Chairman previously satisfied the
requirements for “Retirement” under the LTIP, Chairman’s outstanding
equity-based awards (other than the One-Time Performance-Based Incentive Award)
shall be treated as follows:
(a)    Stock Options. All unvested stock options held on the Transition Date
shall vest, and each unexercised stock option shall remain exercisable for the
full term of such stock option (i.e. ten (10) years from the grant date).
(b)    Restricted Stock Units. All unvested restricted stock units held on the
Transition Date shall vest and shall be settled on the date that is six (6)
months following the Transition Date (in the case of performance-based
restricted stock units, with such vesting based on “target” level performance).
7.    One-Time Performance-Based Incentive Award. Pursuant to the terms of the
One-Time Performance-Based Incentive Award, Chairman shall retain the Early
Exercise Shares held on the Transition Date and such Early Exercise Shares shall
remain unvested until the applicable vesting requirements are satisfied or as
otherwise specified herein.
8.    Welfare Benefits. Chairman shall receive or shall be provided with the
previously earned and vested Welfare Benefit Continuation Payments through the
Welfare Benefit Continuation Period. Following the Welfare Benefit Continuation
Period, Chairman shall participate in the Supplemental Health Insurance Plan (or
other successor or replacement plan provided to current or former executive
officers of Mylan) on the terms and conditions set





--------------------------------------------------------------------------------

A-2


forth in such plan, and shall make premium contributions on the same basis as
other participants in such plan.
9.    Aircraft Usage. For a period of three years after the Transition Date,
Chairman shall be entitled to use of corporate aircraft comparable to that made
available to Chairman immediately prior to the Transition Date for his personal
use for an aggregate of 70 hours per year (defined by wheels-up with Chairman
and/or Chairman’s family on the aircraft). As soon as practicable following the
end of each anniversary of the Transition Date (but no later than December 31st
of the applicable calendar year), Mylan US shall pay Chairman the value of any
unused aircraft benefits provided pursuant to the previous sentence, with each
hour valued at $8,650 (such value to be increased by 8% per year (compounded)
commencing in 2007). Notwithstanding the foregoing, if Mylan US and Chairman
agree that it is required by Section 409A of the Code, to avoid the imposition
of additional taxes, the provision of any benefits pursuant to this subsection
shall not begin until the date that is six (6) months following the Transition
Date and Mylan US shall reimburse Chairman for reasonable costs incurred by
Chairman to independently obtain such benefits during the six (6) months
following the date on which the Transition Date occurs (with the cost of
airplane use described above being deemed reasonable for this purpose).
    





--------------------------------------------------------------------------------


EXHIBIT B




Mylan N.V.
Chairman Retention RSU Award
Award Agreement
Mylan N.V. (the “Company”) hereby grants to Robert J. Coury (the “Participant”),
effective as of June 24, 2016 (the “Grant Date”), the restricted stock unit
award (the “Chairman Retention RSUs”) as set forth in this Award Agreement. The
Chairman Retention RSUs are subject to the terms and conditions set forth in
this Award Agreement and in the Company’s 2003 Long-Term Incentive Plan, as
amended (the “Plan”). In the event of any inconsistency between the terms of
this Award Agreement and the terms of the Plan, the terms of the Plan shall
govern except to the extent specifically set forth herein. Capitalized terms
used but not defined in this Award Agreement shall have the meanings ascribed to
them in the Plan. Notwithstanding the foregoing, the Chairman Retention RSUs
shall be subject to the terms of the letter agreement, effective as of June 3,
2016 (the “Letter Agreement”), between Participant, the Company and Mylan Inc.


1.    Certain Terms of the Chairman Retention RSUs.
Number of RSUs:
1,000,000
Vesting Dates:
75% of the Chairman Retention RSUs shall vest on June 24, 2019
25% of the Chairman Retention RSUs shall vest on June 24, 2021



2.    Grant. The Chairman Retention RSUs entitle the Participant, subject to the
terms and conditions hereof, to receive from the Company on each Vesting Date
the number of ordinary shares of the Company (“Ordinary Shares”) equal to the
number of Chairman Retention RSUs that vest on the applicable Vesting Date as
shown in the table above. As soon as practicable (but no later than three (3)
business days) following a Vesting Date, the Company shall issue or transfer
such Ordinary Shares to the Participant, which shares shall not be subject to
any further vesting requirements. The Company shall evidence the Ordinary Shares
by book entry. No fractional Ordinary Shares shall be issued or delivered. Any
Chairman Retention RSUs that are not vested after giving effect to this Section
2 shall be forfeited and shall not be eligible to vest under any other section
of this Award Agreement.
3.    No Other Vesting or Settlement. Subject to any provision to the contrary
in the Letter Agreement, the Chairman Retention RSUs shall not be vested or
settled except as provided in Section 2 of this Award Agreement.
4.    Service Vesting Condition. Notwithstanding any provisions to the contrary
in the Plan, the vesting of the Chairman Retention RSUs shall be subject to the
Participant’s continued service as chairman of the Board of Directors of the
Company through each applicable Vesting Date (the “Service Vesting Condition”).
Notwithstanding the foregoing or anything in this Award Agreement, the Letter
Agreement or the Plan to the contrary, in the





--------------------------------------------------------------------------------

B-2


event Participant ceases to serve in the role of Chairman of the Board during
the Initial Term for any reason (including death or disability), other than as
the result of a voluntary resignation from such role without Good Reason or
involuntary removal from such role for Cause (in each case as defined in the
Letter Agreement), the Chairman Retention RSUs shall immediately vest upon such
cessation and shall be settled in Ordinary Shares within three (3) business days
of such cessation, as described in Section 7 of the Letter Agreement.
5.    Expiration and Forfeiture. Any Chairman Retention RSUs that are not vested
pursuant to Section 4 of this Award Agreement shall be forfeited on each
applicable Vesting Date. Subject to any provision to the contrary in the Letter
Agreement (including Section 7 thereof), and notwithstanding anything to the
contrary in the Plan, in the event the Participant’s service as chairman of the
Board terminates for any reason at a time when any outstanding Chairman
Retention RSUs are unvested, such Chairman Retention RSUs shall be immediately
forfeited, unless otherwise determined by the Company in its sole discretion.
6.    Rights as Shareholder. The Participant shall have no rights as a
shareholder with respect to the Ordinary Shares covered by the Chairman
Retention RSUs until the Participant shall become the holder of record with
respect to any such Ordinary Shares.
7.    Nontransferability. The Chairman Retention RSUs may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated
(“Transfer”), other than by will or by the laws of descent and distribution,
except as provided in the Plan. If any prohibited Transfer, whether voluntary or
involuntary, of the Chairman Retention RSUs is attempted to be made, or if any
attachment, execution, garnishment, or lien shall be attempted to be issued
against or placed upon the Chairman Retention RSUs, the Participant’s right to
such Chairman Retention RSUs shall be immediately forfeited to the Company, and
this Award Agreement shall be null and void.
8.    Requirements of Law. The granting of the Chairman Retention RSUs and the
issuance of Ordinary Shares under the Plan shall be subject to all applicable
laws, rules and regulations, and to such approvals by any governmental agencies
or national securities exchanges as may be required. The Chairman Retention RSUs
shall be null and void to the extent the grant of the Chairman Retention RSUs or
settlement thereof is prohibited under the laws of the country of the
Participant’s residence.
9.    Administration. This Award Agreement and the Participant’s rights
hereunder are subject to all the terms and conditions of the Plan, as the same
may be amended from time to time, as well as to such rules and regulations as
the Committee may adopt for administration of the Plan, as well as to any
provision in the Letter Agreement that specifically references this Award
Agreement. It is expressly understood that the Committee is authorized to
administer, construe, and make all determinations necessary or appropriate to
the administration of the Plan and this Award Agreement, all of which shall be
binding upon the Participant.
10.    Continuation of Service. This Award Agreement shall not confer upon the
Participant any right to continuation of service as chairman of the Board or as
a member of the Board of the Company or any of its Affiliates, nor shall this
Award Agreement interfere in any way with any right of the Company to terminate
the Participant’s service at any time.





--------------------------------------------------------------------------------

B-3


11.    Plan; Prospectus and Related Documents; Electronic Delivery.
(a)    A copy of the Plan will be furnished upon written or oral request made to
the Senior Vice President and Global General Counsel, Mylan N.V., 1000 Mylan
Boulevard, Canonsburg, PA 15317, or by fax at 724-514-1871.
(b)    As required by applicable securities laws, the Company is delivering to
the Participant a prospectus in connection with this Award, which delivery is
being made electronically. The Participant can access the prospectus on the
Merrill Lynch intranet system. A paper copy of the prospectus may also be
obtained without charge by contacting the Human Relations Department at the
address or telephone number listed above. By accepting this Award Agreement, the
Participant shall be deemed to have consented to receive the prospectus
electronically.
(c)    By accepting this Award Agreement, the Participant agrees and consents,
to the fullest extent permitted by law, in lieu of receiving documents in paper
format to accept electronic delivery of any documents that the Company may be
required to deliver in connection with the Chairman Retention RSUs and any other
Awards granted to the Participant under the Plan. Electronic delivery of a
document may be via a Company e-mail or by reference to a location on a Company
intranet or internet site to which the Participant has access.
12.    Amendment, Modification, Suspension, and Termination. The Board of
Directors shall have the right at any time in its sole discretion, subject to
certain restrictions, to alter, amend, modify, suspend, or terminate the Plan in
whole or in part, and the Committee shall have the right at any time in its sole
discretion to alter, amend, modify, suspend or terminate the terms and
conditions of any Award; provided, however, that no such action shall adversely
affect in any material way the Participant’s Award without the Participant’s
written consent.
13.    Applicable Law. Notwithstanding anything in the Plan to the contrary,
including Section 11.12 of the Plan, the validity, construction, interpretation,
and enforceability of this Award Agreement and all matters related to the
Chairman Retention RSUs, including determinations made pursuant to the terms of
the Plan, shall be determined and governed by the laws of the State of New York
without giving effect to the principles of conflicts of law, subject to any
provision to the contrary in the Letter Agreement.
14.    Entire Agreement. This Award Agreement, the Plan, the Letter Agreement
and the rules and procedures adopted by the Committee contain all of the
provisions applicable to the Chairman Retention RSUs and no other statements,
documents or practices may modify, waive or alter such provisions unless
expressly set forth in writing, signed by an authorized officer of the Company
and delivered to the Participant.
15.    Section 409A of the Code. The delivery of Ordinary Shares pursuant to
this Award Agreement is intended to comply with Section 409A of the Code, and
this Award Agreement shall be interpreted, operated and administered consistent
with this intent. Notwithstanding the preceding, the Company makes no
representations concerning the tax consequences of this Award Agreement under
Section 409A of the Code or any other federal, state, local, foreign or other
taxes. Tax consequences will depend, in part, upon the application





--------------------------------------------------------------------------------

B-4


of the relevant tax law to the relevant facts and circumstances. The Participant
should consult a competent and independent tax advisor regarding the tax
consequences of this Award Agreement.
16.    Limitation of Liability. The Participant agrees that any liability of the
officers, the Committee and the Board of Directors of the Company to the
Participant under this Award Agreement shall be limited to those actions or
failure to take action which constitute self dealing, willful misconduct or
recklessness.
17.    Dutch Payment Obligation. Upon the issuance of Ordinary Shares, the
Participant shall be obligated under Dutch law to pay to the Company the nominal
value of EUR 0.01 per Share (the “Dutch Payment Obligation”). The Company hereby
grants the Participant the right to receive an equivalent payment from the
Company and shall set-off the Dutch Payment Obligation against the right to such
payment (resulting in a net payment of zero (0)). The Participant’s right to a
payment from the Company cannot be used for any purpose other than as described
above and cannot be assigned, transferred, pledged or sold. The Company shall
also be entitled to satisfy the Dutch Payment Obligation in any other manner
permitted under Dutch law (including by charging such amount against the
Company’s reserves).
18.    Agreement to Participate. By accepting this Award Agreement, the
Participant agrees to participate in the Plan, be subject to the provisions of
this Award Agreement and to abide by all of the governing terms and provisions
of the Plan and this Award Agreement , subject to any provision in the Letter
Agreement. Additionally, by accepting this Award Agreement, the Participant
acknowledges that he or she has reviewed the Plan and this Award Agreement, and
he or she fully understands all of the rights under the Plan and this Award
Agreement, the Company’s remedies if the Participant violates the terms of this
Award Agreement, and all of the terms and conditions which may limit the
Participant’s eligibility to retain and receive the Chairman Retention RSUs
and/or Ordinary Shares issued pursuant to the Plan and this Award Agreement,
subject to any provision in the Letter Agreement.
Please refer any questions regarding the Chairman Retention RSUs to the Senior
Vice President and Global General Counsel, Mylan N.V., 1000 Mylan Boulevard,
Canonsburg, PA 15317, or by fax at 724-514-1871.
[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]



